Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDEMENT 
An examiner's amendment to the record appears below. Should the changes and/or
additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR
1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the
payment of the issue fee.
Authorization for this examiner's amendment was given by Applicants’ Representative Mr. Wayne Breyer on September 16, 2021 via telephone correspondence for Claim 11 to be amended as follows:
Amendment to Claim by Examiner:
11. (Currently Amended) A DSP-free coherent receiver comprising: 
a local oscillator; 
a dual-polarization hybrid arrangement; 
a detector arrangement; 
marker tone detection circuitry configured to provide a first control signal that includes a first marker tone; 
a demodulator arrangement; 
and wherein the DSP-free coherent receiver is CHARACTERIZED BY: a polarization controller that is operative for performing polarization recovery based on the first control signal; phase locked loop carrier recovery selected from the group consisting of: an electrical phase locked loop and an optical phase locked loop; and phase detection of a QPSK signal that is  a positive or negative sign of a phase error.
					Reasons for Allowance
Claims 1 and 4-16 are Allowed over the prior arts of record.
3.	Based on the Interview (Phone Conference) held on September 16, 2021 the Applicant representative authorized the Examiner to enter the amendments via an Examiner’s Amendment (Mentioned Above).   
4.	Based on the claim language suggestion provided by the examiner in the Final Office Action dated 7/22/2021, the applicant has amended the independent claims to incorporate subject matter that currently overcome the prior arts of record. The following is an examiner’s statement of reasons for allowance: 
Prior art made of record fails to teach the limitations highlighted within the independent claims mentioned below: 
Regarding Claim 1:
A DSP-free coherent receiver comprising a local oscillator, a dual-polarization hybrid arrangement, a detector arrangement, and a demodulator arrangement, said DSP-free coherent receiver CHARACTERIZED BY: (1) polarization recovery using cascaded phase shifters driven by a marker tone detection circuitry configured to provide a first control signal that includes a first marker tone, (2) phase locked loop carrier recovery selected from the group consisting of: an electrical phase locked loop and an optical phase locked loop, and (3) multiplier-free phase detection of a QPSK signal, which provides an output based on an estimate of a positive or negative sign of a phase error.

Regarding Claim 11:
A DSP-free coherent receiver comprising: a local oscillator; a dual-polarization hybrid arrangement; a detector arrangement; marker tone detection circuitry configured to provide a first control signal that includes a first marker tone; a demodulator arrangement; and wherein the DSP-free coherent receiver is CHARACTERIZED BY: a polarization controller that is operative for performing polarization recovery based on the first control signal; phase locked loop carrier recovery selected from the group consisting of: an electrical phase locked loop and an optical phase locked loop; and phase detection of a QPSK signal that is multiplier free, and that is configured to provide an output based on an estimate of a positive or negative sign of a phase error.

Regarding Claim 1:  Gupta et al. (US 2015/0162991) in view of Anderson et al. (US 2016/0013868) in further view of Hoshida et al. (US 2008/0232816) in further view of Montoriol (US 2016/0173109) teaches the following limitations of claim 1: a DSP-free coherent receiver comprising a local oscillator, a dual-polarization hybrid arrangement, a detector arrangement, and a demodulator arrangement, said DSP-free coherent receiver CHARACTERIZED BY: (1) polarization recovery using cascaded phase shifters driven by a marker tone detection circuitry configured to provide a first control signal that includes a first marker tone, (2) phase locked loop carrier recovery selected from the group consisting of: an electrical phase locked loop and an optical phase locked loop, and (the detailed rejection is stated within office action dated 7/22/2021) within claim 1. Especially, Montoriol teaches a simple phase detector that is applicable to BPSK signals but cannot be used for QPSK signals as required by claim 1. Thus the references don’t explicitly teach the limitations “multiplier-free phase detection of a QPSK signal, which provides an output based on an estimate of a positive or negative sign of a phase error”.

Regarding Claim 11: Gupta et al. (US 2015/0162991) in view of Anderson et al. (US 2016/0013868) in further view of Hoshida et al. (US 2008/0232816) in further view of Montoriol (US 2016/0173109) teaches the following limitations of claim 11: a DSP-free coherent receiver comprising: a local oscillator; a dual-polarization hybrid arrangement; a detector arrangement; marker tone detection circuitry configured to provide a first control signal that includes a first marker tone; a demodulator arrangement; and wherein the DSP-free coherent receiver is CHARACTERIZED BY: a polarization controller that is operative for performing polarization recovery based on the first control signal; phase locked loop carrier recovery selected from the group consisting of: an electrical phase locked loop and an optical phase locked loop (the detailed rejection is stated within office action dated 7/22/2021) within claim 11. Especially, Montoriol teaches a simple phase detector that is applicable to BPSK signals but cannot be used for QPSK signals as required by claim 11. Thus the references don’t explicitly teach the limitations “phase detection of a QPSK signal that is multiplier free, and that is configured to provide an output based on an estimate of a positive or negative sign of a phase error”.
5.	The examiner found no suggestions or motivations to combine similar teachings from prior art made of record to overcome the limitations as discussed above. 
6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANESH K BARUA whose telephone number is (571)270-1017.  The examiner can normally be reached on Mon-Sat: 11-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 5712723024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PRANESH K BARUA/Examiner, Art Unit 2637                                                                                                                                                                                                        

                                                                                                           
/DAVID C PAYNE/Supervisory Patent Examiner of Art Unit 2637